Citation Nr: 0523389	
Decision Date: 08/25/05    Archive Date: 09/09/05

DOCKET NO.  90-01 041	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, 
Virginia


THE ISSUES

1.  Entitlement to a rating in excess of 10 percent for a 
lumbosacral strain.

2.  Entitlement to a rating in excess of 30 percent for 
posttraumatic stress disorder,  prior to October 1, 1994.



REPRESENTATION

Appellant represented by:	Virginia Department of 
Veterans Affairs


ATTORNEY FOR THE BOARD

Stanley Grabia, Counsel





INTRODUCTION

The veteran had active service from February 1969 to May 
1971. 

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a July 1989 rating decision issued by 
the Roanoke, Virginia, Department of Veterans Affairs (VA) 
Regional Office (RO).  In that rating action the RO denied an 
evaluation in excess of 10 percent for PTSD, and a 
compensable rating for a lumbosacral strain.  The Board 
remanded the case in August 1990, for additional development.

By rating action in January 1999, the 10 percent rating for 
PTSD was increased to 30 percent effective to January 11, 
1989, the date of the veteran's increased rating claim.  
Subsequently, by rating action in December 2002, a 100 
percent rating for PTSD was granted from October 1, 1994, the 
day after the veteran's first hospitalization in excess of 21 
days for a psychiatric disorder.

By rating action in April 2005 the noncompensable rating for 
the lumbosacral strain was increased to 10 percent effective 
as of the date of a March 2004 VA examination.  

This case has also been remanded by the Board, in August 1992 
and October 1999.  

There is a substantial amount of clinical evidence on file 
which has been considered in conjunction with the veteran's 
longstanding claims for increased evaluations. The veteran 
has sought and been provided VA hospitalization on numerous 
occasions over the years.  All of these records have been 
reviewed by the RO during the pendency of this appeal.


FINDINGS OF FACT

1.  The veteran's service-connected lumbosacral strain is 
manifested by characteristic pain on motion.  The forward 
flexion of the lumbar spine is to 90 degrees with pain at 80 
degrees, and backwards extension with pain at 20 degrees.  
There was no sensory loss, no loss of muscle strength, or 
muscular atrophy.   

2.  Since January 11, 1989, the date of the veteran's 
increased ratings claim, the veteran's PTSD has been 
manifested by intrusive thoughts, recurring nightmares of his 
Vietnam experiences, sleep disturbance, flashbacks, anxiety, 
outbursts of anger, and difficulties in adapting to stressful 
circumstances that results in total interference in 
employment and serious impairment of social functioning.


CONCLUSIONS OF LAW

1.  The criteria for a rating in excess of 10 percent for a 
lumbosacral strain have not been met.  38 U.S.C.A. §§ 1155, 
5103(a), 5103A (West 2002); 38 C.F.R. §§ 4.1, 4.71, 4.71a, 
Diagnostic Codes (DCs) 5003, 5010, 5295 (before) and DC 5243-
5292 (on and after September 26, 2003).

2.  Resolving doubt in the veteran's favor, the criteria for 
a 100 percent rating for PTSD are met as of January 11, 1989.  
38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002); 38 C.F.R. 
§§ 3.102, 3.159, 3.321, 4.1, 4.7, 4.130, Diagnostic Code 9411 
(2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA has a duty to assist the veteran in the development of 
facts pertinent to his claims.  On November 9, 2000, the 
Veterans Claims Assistance Act of 2000 (VCAA) (codified at 
38 U.S.C.A. § 5100 et seq.) became law.  Regulations 
implementing the VCAA have been published.  38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a).  The VCAA and the 
implementing regulations apply in the instant case.  A review 
of the record shows the veteran was notified of the VCAA as 
it applies to his 
claims by correspondence dated in October 2003, by the 
statement of the case (SOC) dated in April 2004, and 
supplemental statement of the case (SSOC) dated in April 
2004.   

A VCAA notice consistent with 38 U.S.C. § 5103(a) and 38 
C.F.R. § 3.159(b) must:  (1) inform the claimant about the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; (3) 
inform the claimant about the information and evidence the 
claimant is expected to provide; and (4) request or tell the 
claimant to provide any evidence in the claimant's possession 
that pertains to the claims.  

In this case, the correspondence provided to the veteran in 
October 2003, the SOC and SSOC dated in April 2004 informed 
him of the evidence not of record that was necessary to 
substantiate his claims and identified which parties were 
expected to provide such evidence.  The veteran was fully 
notified of his responsibility to provide to VA any evidence 
under his control pertaining to his claims.  When considering 
the aforementioned correspondence, the Board finds that he 
was aware that it was ultimately his responsibility to give 
VA any evidence pertaining to his claims.  

The veteran has been provided with every opportunity to 
submit evidence and argument in support of his claims and to 
respond to VA notices.  He was given ample time to respond to 
the notice.  

All the VCAA requires is that the duty to notify is 
satisfied, and that veterans are given the opportunity to 
submit information and evidence in support of their claims.  
Once this has been accomplished, all due process concerns 
have been satisfied.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); Sutton v. Brown, 9 Vet. App. 553 (1996). 

A VCAA notice must be provided to a claimant before the 
initial unfavorable decision on a claim for VA benefits by 
the agency of original jurisdiction (AOJ).  To the extent 
that there may be an error in timing, the Board finds that 
any defect with respect to the timing of the VCAA notice 
requirement in this case was harmless error.  After VCAA 
notice was provided to the veteran, the issues on appeal were 
re-adjudicated and a supplemental statement of the case was 
provided to the veteran.  The veteran has been provided every 
opportunity to submit evidence and argument in support of his 
claims, and to respond to VA notices.  Therefore, to decide 
the appeal would not be prejudicial error.  See VAOPGCPREC 7-
2004 (July 16, 2004).

With respect to VA's duty to assist, the RO attempted to 
obtain all medical records identified by the veteran.  All 
medical and other evidence cited by the veteran as relevant 
to his claims either has been obtained or, if not, are 
unobtainable.  The veteran was also provided with 
comprehensive VA examinations.  

Based on the above, the Board finds that VA has satisfied the 
duty to assist the veteran.  In the circumstances of this 
case, additional efforts to assist or notify him in 
accordance with the VCAA would serve no useful purpose.  See 
Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991) (strict 
adherence to requirements in the law does not dictate an 
unquestioning, blind adherence in the face of overwhelming 
evidence in support of the result in a particular case; such 
adherence would result in unnecessarily imposing additional 
burdens on VA with no benefit flowing to the veteran); 
Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).

I.  Entitlement to a rating in excess of 10 percent for a 
lumbosacral strain.

a. Background.  The veteran had service from February 1969 to 
May 1971.  

In a March 1988 VA examination, an x-ray report revealed 
normal alignment of the lumbosacral spine.  The vertical 
bodies and processes were intact and disc space was well 
maintained.  The sacroiliac joints were normal

The Board in December 1988 denied entitlement to a 
compensable rating for a lumbosacral spine disorder.  In 
making that determination the Board noted that the March 1988 
VA examination revealed no visible evidence of lumbosacral 
spine problems.  

In January 1989, the veteran filed a new claim for a 
compensable rating for a lumbosacral strain insisting that 
his disability had worsened.

In August 1990 and again in August 1992, the Board remanded 
this case for additional development and VA examinations.

In an October 1990 VA clinical report, an examiner noted that 
the veteran reported injuring his back in an explosion in 
1970 in Vietnam.  He has had no long-term employment since 
separation from service.  He has not attempted any heavy work 
due to spasms and pain in his back, which runs, up and down 
his entire spine.  

The examiner noted the veteran was thin but well muscled.  He 
was extremely rumitive and fixed on his physical ailments.  
He stood erect without curvature of the spine and there was 
no evidence of any muscle spasm.  He had full normal ROM, 
mobility, and flexibility of the cervical spine and upper 
extremities.  He could easily bend forward to touch the floor 
with his fingertips and easily recover.  He voluntarily 
resisted right or left bend.  He could kick either leg, 
horizontal to the floor, quite vigorously; and, could heel 
and toe walk, squat, and recover with ease.  He denied any 
sensory changes; and, x-rays of the lateral spine were 
normal.  The examiner noted complaints of long term disabling 
back pain, however physical examination and x-rays revealed 
no significant abnormality of the musculature system.  

In a July 1997 VA examination, the veteran claimed spasms up 
and down his spine and between his shoulder blades aggravated 
by standing, walking, lifting or any type of physical 
activity.  There was no radiation of pain.  The examination 
revealed a slender veteran with dorsal round back deformity 
with no evidence of gibbus formation.  He had full normal 
ROM, mobility, and flexibility of the cervical spine and 
upper extremities.  The lumbar lordosis was normal with no 
rotary scoliosis present.  ROM of the lumbosacral spine 
revealed full flexion and normal bilateral bending.  He could 
stand on either leg, hop on either leg and kick either leg 
with no discomfort or muscle spasm.  He fully squatted and 
recovered easily.  Deep tendon reflexes were symmetrical with 
no atrophy of extremities.  X-rays taken in 1988 were 
reviewed to reveal a diffuse dorsal round back deformity with 
no evidence of acute wedging defect produced by injury.  The 
impression was that except for the development of a dorsal 
round back deformity, the veteran had an essentially normal 
spinal examination.  A complete review of the claims file and 
service medical records revealed no evidence to support the 
injury reportedly suffered in the Republic of Vietnam or 
evidence of any treatment for back problems on active duty.  
The diagnosis was an essentially normal dorsal, lumbar, and 
cervical spine examination.

In a November 2000 VAMC hospitalization input physical 
examination, the examiner noted that the veteran stood erect 
with a straight spine with full ROM, and no tenderness or 
muscle spasms noted.  There was no joint deformities, edema, 
or tenderness except for mild right shoulder tenderness.  
There was no cyanosis, clubbing or edema, and no sensory 
deficits.

The veteran was scheduled for a VA examination in February 
2001.  He requested that it be rescheduled to March 2001, and 
subsequently failed to report for the examination.  A request 
to reschedule the VA examination was received through his 
Congressman noting that he had been in a psychiatric lock up 
ward from March 5, through March 30, 2001, and could not 
attend his examination.

In a March 2004 VA examination the examiner noted that he 
received no specific instructions as to a spinal examination.  
The veteran complained of pain in the low back, which was 
worse with prolonged standing and cold weather.   The 
examiner noted that the veteran's musculature was symmetrical 
with no scarring, or spinal tenderness.  His posture was 
erect and gait was normal.  ROM of the lumbosacral spine was 
flexion to 90 degrees with pain at 80 degrees, and backwards 
extension with pain at 20 degrees.  There was no increase in 
pinprick sensation in the lower extremities, loss of muscle 
strength, or muscular atrophy.  X-rays of the lumbar spine 
revealed extremely minimal scoliosis.  The vertebrae had 
satisfactory height and disc space was normally maintained.  
There was no evidence of erosion or any significant 
osteophyte formation.  The impression was an unremarkable 
lumbar spine except for minimal scoliosis.  

By rating action in April 2005 the noncompensable rating for 
the lumbosacral strain was increased to 10 percent effective 
as of the date of the March 2004 VA examination.  In making 
that determination the RO noted consideration of pain and 
limitation of motion.  

The file contains extensive private and VA outpatient 
treatment records reflecting treatment primarily for 
psychiatric disorders, and polysubstance abuse and 
dependence.      

b. Relevant Law and Regulations.  Disability evaluations are 
determined by the application of a schedule of ratings, which 
is based on average impairment of earning capacity.  
Generally, the degrees of disability specified are considered 
adequate to compensate for considerable loss of working time 
from exacerbations or illnesses proportionate to the severity 
of the several grades of disability.  38 C.F.R. § 4.1 (2004).   
Separate diagnostic codes identify the various disabilities.  
38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. Part 4 (2004).  

The Board has been directed to consider only those factors 
contained wholly in the rating criteria.  See Massey v. 
Brown, 7 Vet. App. 204, 208 (1994); Mauerhan v. Principi, 16 
Vet. App. 436 (2002) (finding it appropriate to consider 
factors outside the specific rating criteria in determining 
level of occupational and social impairment).  

Disability of the musculoskeletal system is primarily the 
inability, due to damage or infection in the parts of the 
system, to perform the normal working movements of the body 
with normal excursion, strength, speed, coordination, and 
endurance.  It is essential that the examination on which 
ratings are based adequately portray the anatomical damage, 
and the functional loss, with respect to all these elements.  
The functional loss may be due to absence of part, or all, of 
the necessary bones, joints and muscles, or associated 
structures, or to deformity, adhesions, defective enervation, 
or other pathology, or it may be due to pain, supported by 
adequate pathology and evidenced by visible behavior of the 
claimant undertaking the motion.  Weakness is as important as 
limitation of motion, and a part that becomes painful on use 
must be regarded as seriously disabled.  38 C.F.R. §§ 4.10, 
4.40, 4.45 (2004).  

The United States Court of Appeals for Veterans Claims 
(Court) has held that the RO must analyze the evidence of 
pain, weakened movement, excess fatigability, or 
incoordination and determine the level of associated 
functional loss in light of 38 C.F.R. § 4.40, which requires 
the VA to regard as "seriously disabled" any part of the 
musculoskeletal system that becomes painful on use.  DeLuca 
v. Brown, 8 Vet. App. 202 (1995).  The provisions of 38 
C.F.R. § 4.14 (avoidance of pyramiding) did not forbid 
consideration of a higher rating based on greater limitation 
of motion due to pain on use, including during flare-ups.  
The Board noted that the guidance provided by the Court in 
DeLuca must be followed in adjudicating claims where a rating 
under the diagnostic codes governing limitation of motion 
should be considered.

The Board notes that the intent of the rating schedule is to 
recognize painful motion with joint or periarticular 
pathology as productive of disability.  It is the intention 
to recognize actually painful, unstable, or malaligned 
joints, due to healed injury, as entitled to at least the 
minimum compensable rating for the joint.  The joints should 
be tested for pain on both active and passive motion, in 
weight-bearing and nonweight-bearing and, if possible, with 
the range of the opposite undamaged joint. 38 C.F.R. § 4.59.

Arthritis due to trauma, substantiated by X-ray findings, is 
rated as degenerative arthritis.  38 C.F.R. § 4.71a, 
Diagnostic Code 5010 (2004).  Degenerative arthritis 
established by X-ray findings will be rated on the basis of 
limitation of motion under the appropriate diagnostic codes 
for the specific joint or joints involved.  38 C.F.R. § 
4.71a, Diagnostic Code 5003 (2004).

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluations will be assigned if 
the disability more closely approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7 (2004).  When, after careful 
consideration of all procurable and assembled data, a 
reasonable doubt arises regarding the degree of disability, 
such doubt will be resolved in favor of the veteran.  38 
C.F.R. § 4.3 (2004). 

The Board notes that while this appeal was pending, the 
applicable rating criteria for intervertebral disc disease, 
38 C.F.R. § 4.72, DC 5293, were revised effective September 
23, 2002.  See 67 Fed. Reg. 54,345 (Aug. 22, 2002) ("new disc 
regulations").  Further, the remaining spinal regulations 
were amended in September 2003.  See 68 Fed. Reg. 51,454 
(Aug. 27, 2003) ("new spinal regulations").  The Board will 
hereafter designate the regulations in effect prior to the 
respective amendments as the "old disc regulations" and the 
"old spinal regulations."

The timing of this change requires the Board to first 
consider the claims under the appropriate old regulations for 
any period prior to the effective date of the amended 
diagnostic codes.  Thereafter, the Board must analyze the 
evidence dated after the effective date of the new 
regulations and consider whether a rating higher than the 
previous rating is warranted.  See VAOPGCPREC 7-2003; Kuzma 
v. Principi, 341 F.3d 1327 (Fed. Cir. 2003).

Ratings shall be based as far as practicable, upon the 
average impairments of earning capacity with the additional 
proviso that the Secretary shall from time to time readjust 
this schedule of ratings in accordance with experience.  To 
accord justice, therefore, to the exceptional case where the 
schedular evaluations are found to be inadequate, the Under 
Secretary for Benefits or the Director, Compensation and 
Pension Service, upon field station submission, is authorized 
to approve on the basis of the criteria set forth in this 
paragraph an extra-schedular evaluation commensurate with the 
average earning capacity impairment due exclusively to the 
service-connected disability or disabilities.  The governing 
norm in these exceptional cases is a finding that the case 
presents such an exceptional or unusual disability picture 
with such related factors as marked interference with 
employment or frequent periods of hospitalization as to 
render impractical the application of the regular schedular 
standards.  38 C.F.R. § 3.321(b)(1) (2004).

Old Disc and Spinal Regulations.  Under DC 5010, traumatic 
arthritis is rated as degenerative arthritis.  Under DC 5003, 
degenerative arthritis established by X-ray findings will be 
rated on the basis of limitation of motion under the 
appropriate diagnostic code for the specific joint or joints 
involved.  These regulations have not been amended.

Under the previous DC 5289, unfavorable ankylosis of the 
lumbar spine warranted a 50 percent rating and favorable 
ankylosis warranted a 40 percent rating.  Slight limitation 
of motion of the lumbar spine warranted a 10 percent 
evaluation under DC 5292, moderate limitation of motion 
warranted a 20 percent evaluation, and severe limitation of 
motion warranted a 40 percent evaluation. 

Under the old DC 5293, a noncompensable evaluation was 
warranted for postoperative, cured intervertebral disc 
syndrome.  A 10 percent evaluation was warranted upon a 
showing of mild intervertebral disc syndrome, while a 20 
percent evaluation required moderate intervertebral disc 
syndrome with recurring attacks.  A 40 percent evaluation 
required severe intervertebral disc syndrome with recurring 
attacks with intermittent relief.  A 60 percent evaluation 
required persistent symptoms compatible with sciatic 
neuropathy with characteristic pain and demonstrable muscle 
spasm, absent ankle jerk, or other neurological findings 
appropriate to the site of the diseased disc with little 
intermittent relief.  

Under the old DC 5295, a noncompensable evaluation was 
warranted for lumbosacral strain with slight subjective 
symptoms. A 10 percent evaluation was warranted upon a 
showing of characteristic pain on motion.  While a 20 percent 
evaluation required muscle spasm on extreme forward bending, 
loss of lateral spine motion, unilateral, in standing 
position.  A 40 percent evaluation required severe listing of 
the whole spine to opposite side, positive Goldwaite's sign, 
marked limitation of forward bending in standing position, 
loss of lateral motion with osteo-arthritic changes or 
narrowing or irregularity of joint space, or some of the 
above with abnormal mobility on forced motion.  

The Board finds that a rating higher than the currently 
assigned 10 percent rating is not warranted under the old 
rating criteria.  The limited physical evidence and 
examinations reveal a normal lumbar spine with some pain 
exhibited on range of motion testing.  As such a rating in 
excess of 10 percent rating is not warranted under any of the 
old criteria.   VA examinations and clinical records note 
essentially a normal lumbar spine.

New Disc Regulations.  As noted above, DC 5293 was amended 
effective in September 2002 to evaluate intervertebral disc 
syndrome preoperatively or postoperatively) either on the 
total duration of incapacitating episodes over the past 12 
months or by combining under § 4.25 separate evaluations of 
its chronic orthopedic and neurological manifestations along 
with evaluations for all other disabilities, whichever method 
results in the higher evaluation.  The rating schedule for 
intervertebral disc syndrome is as follows:

Formula for Rating Intervertebral Disc Syndrome Based on 
Incapacitating Episodes:

With incapacitating episodes having a total duration of 
at least 6 weeks during the past 12 months . . . 		   
		           60

With incapacitating episodes having a total duration of 
at least 4 weeks but less than 6 weeks during the past 
12 months . . . 		          40

With incapacitating episodes having a total duration of 
at least 2 weeks but less than 4 weeks during the past 
12 months . . . 		          20

With incapacitating episodes having a total duration of 
at least one week but less than 2 weeks during the past 
12 months . . . 	                    10

The Notes indicate that an incapacitating episode is a period 
of acute signs and symptoms due to intervertebral disc 
syndrome that required bed rest prescribed by a physician and 
treatment by a physician.  "Chronic orthopedic and 
neurological manifestations" means orthopedic and neurologic 
signs and symptoms resulting from intervertebral disc 
syndrome that are present constantly, or nearly so.

New Spinal Regulations.  Further, under the new spinal 
regulations, now found at DC 5235 to DC 5243, the Board is 
directed to consider a General Rating Formula for Diseases 
and Injuries of the Spine as follows: General Rating Formula 
for Diseases and Injuries of the Spine (For diagnostic codes 
5235 to 5243 unless 5243 is evaluated under the Formula for 
Rating Intervertebral Disc Syndrome Based on Incapacitating 
Episodes):

With or without symptoms such as pain (whether or not it 
radiates), stiffness, or aching in the area of the spine 
affected by residuals of injury or disease:

Unfavorable ankylosis of the entire spine . . .	                   
100

Unfavorable ankylosis of the entire thoracolumbar spine 
. . .  50

Unfavorable ankylosis of the entire cervical spine; or, 
forward flexion of the thoracolumbar spine 30 degrees or 
less; or, favorable ankylosis of the entire 
thoracolumbar spine . . .                                                           
40

Forward flexion of the cervical spine 15 degrees or 
less; or, favorable ankylosis of the entire cervical 
spine . . .                                 30

Forward flexion of the thoracolumbar spine greater than 
30 degrees but not greater than 60 degrees; or, forward 
flexion of the cervical spine greater than 15 degrees 
but not greater than 30 degrees; or, the combined range 
of motion of the thoracolumbar spine not greater than 
120 degrees; or, the combined range of motion of the 
cervical spine not greater than 170 degrees; or, muscle 
spasm or guarding severe enough to result in an abnormal 
gait or abnormal spinal contour such as scoliosis, 
reversed lordosis, or abnormal kyphosis . . .            
...                                                                                               
20

Forward flexion of the thoracolumbar spine greater than 
60 degrees but not greater than 85 degrees; or, forward 
flexion of the cervical spine greater than 30 degrees 
but not greater than 40 degrees; or, combined range of 
motion of the thoracolumbar spine greater than 120 
degrees but not greater than 235 degrees; or, combined 
range of motion of the cervical spine greater than 170 
degrees but not greater than 335 degrees; or, muscle 
spasm, guarding, or localized tenderness not resulting 
in abnormal gait or abnormal spinal contour; or, 
vertebral body fracture with loss of 50 percent or more 
of the height . . .                                                                                    
10

Note (1): Evaluate any associated objective neurologic 
abnormalities, including, but not limited to, bowel or 
bladder impairment, separately, under an appropriate 
diagnostic code.

Note (2): (See also Plate V.) For VA compensation purposes, 
normal forward flexion of the cervical spine is zero to 45 
degrees, extension is zero to 45 degrees, left and right 
lateral flexion are zero to 45 degrees, and left and right 
lateral rotation are zero to 80 degrees. Normal forward 
flexion of the thoracolumbar spine is zero to 90 degrees, 
extension is zero to 30 degrees, left and right lateral 
flexion are zero to 30 degrees, and left and right lateral 
rotation are zero to 30 degrees. The combined range of motion 
refers to the sum of the range of forward flexion, extension, 
left and right lateral flexion, and left and right rotation.  
The normal combined range of motion of the cervical spine is 
340 degrees and of the thoracolumbar spine 
is 240 degrees.  The normal ranges of motion for each 
component of spinal motion provided in this note are the 
maximum that can be used for calculation of the combined 
range of motion.

Note (3): In exceptional cases, an examiner may state that 
because of age, body habitus, neurologic disease, or other 
factors not the result of disease or injury of the spine, the 
range of motion of the spine in a particular individual 
should be considered normal for that individual, even though 
it does not conform to the normal range of motion stated in 
Note (2). Provided that the examiner supplies an 
explanation, the examiner's assessment that the range of 
motion is normal for that individual will be accepted.

Note (4): Round each range of motion measurement to the 
nearest five degrees.

Note (5): For VA compensation purposes, unfavorable ankylosis 
is a condition in which the entire cervical spine, the entire 
thoracolumbar spine, or the entire spine is fixed in flexion 
or extension, and the ankylosis results in one or more of the 
following: difficulty walking because of a limited line of 
vision; restricted opening of the mouth and chewing; 
breathing limited to diaphragmatic respiration; 
gastrointestinal symptoms due to pressure of the costal 
margin on the abdomen; dyspnea or dysphagia; atlantoaxial or 
cervical subluxation or dislocation; or neurologic symptoms 
due to nerve root stretching. Fixation of a spinal segment 
in neutral position (zero degrees) always represents 
favorable ankylosis.

Note (6): Separately evaluate disability of the thoracolumbar 
and cervical spine segments, except when there is unfavorable 
ankylosis of both segments, which will be rated as a single 
disability.

5235 Vertebral fracture or dislocation
5236 Sacroiliac injury and weakness
5237 Lumbosacral or cervical strain
5238 Spinal stenosis
5239 Spondylolisthesis or segmental instability
5240 Ankylosing spondylitis
5241 Spinal fusion
5242 Degenerative arthritis of the spine (see also diagnostic 
code 5003)
5243 Intervertebral disc syndrome

The veteran is best rated as 10 percent disabled for 
lumbosacral strain under Diagnostic Code 5237.  In this case, 
there is no evidence to show that the criteria for a rating 
in excess of 10 percent have been met within the applicable 
time periods.  The Board reiterates that the March 2004 VA 
examination report shows that the veteran had an ROM of 
forward flexion to 90 degrees with pain at 80 degrees, and 
backwards extension with pain at 20 degrees.  There is no 
evidence of muscle spasm or guarding severe enough to result 
in an abnormal gait or spinal contour.  There was no pain 
with any of the movements other than noted.  The musculature 
was symmetrical with no spinal tenderness.  There was no 
evidence of erosion or any significant osteophyte formation.

In regard to DC 5243, there was no evidence to show that the 
veteran has intervertebral disc syndrome.  Accordingly, a 
rating in excess of 10 percent is not warranted under the 
General Rating Formula, or the Formula for Rating 
Intervertebral Disc Syndrome Based on Incapacitating 
Episodes.  38 C.F.R. § 4.71a, DC's 5237, 5242, 5243.  With 
respect to neurological symptoms, the Board notes that the 
March 2004 VA examination did not revealed decreased 
sensation, and the treatment records do not note neurological 
symptomatology.   

With respect to the possibility of entitlement to an 
increased evaluation under 38 C.F.R. §§ 4.40, 4.45 and 4.59, 
the Board has also considered whether an increased evaluation 
could be assigned on the basis of functional loss due to the 
veteran's subjective complaints of pain.  See DeLuca v. 
Brown, 8 Vet. App. 202, 204-205 (1995); VAOPGCPREC 36-97, 63 
Fed. Reg. 31,262 (1998).  In this regard, the Board notes 
that while the evidence shows a limitation of motion in the 
lumbar spine, as well as pain, the evidence does not 
otherwise show functional loss due to pain to warrant a 
rating in excess of 10 percent at this time.  In particular, 
the Board notes the lack of evidence of such findings as loss 
of strength, loss of coordination, or muscle atrophy.  The 
veteran walks erect without assistive devices, his spine is 
straight, and his gait steady.  In summary, when the ranges 
of motion in the back are considered together with the 
evidence showing functional loss, to include the findings 
pertaining to neurological deficits and muscle strength, the 
Board finds that there is insufficient evidence of objective 
pain on motion, or any other functional loss, to warrant a 
rating in excess of 10 percent when compared to either the 
old or the new rating criteria.  38 U.S.C.A. §§ 1155, 5107; 
38 C.F.R. § 4.71a, DC's 5292, 5293; DeLuca, supra.  

Extra-schedular Consideration.  The Board has considered the 
issue of whether the veteran's service-connected low back 
disability presented an exceptional or unusual disability 
picture as to render impractical the application of the 
regular schedular standards, and to warrant a referral to the 
appropriate officials for consideration of an extraschedular 
rating.  See 38 C.F.R. §§ 3.321(b)(1), 4.16(b); Bagwell v. 
Brown, 9 Vet. App. 337, 338-339 (1996).  The record reflects 
that the veteran is rated as 100 percent disabled due to his 
service-connected PTSD.  In the opinion of the Board, the 
veteran's low back disorder did not interfere markedly with 
employment and has not required frequent periods of 
hospitalization, or otherwise rendered impractical the 
application of the regular schedular standards.  Therefore, 
the Board finds that the criteria for submission for 
consideration of an extraschedular rating pursuant to 38 
C.F.R. §§ 3.321(b)(1) are not met.

Based on the foregoing, the Board finds that the 
preponderance of the evidence is against the claim, and that 
the impairment resulting from the veteran's low back disorder 
warrants no higher than a 10 percent rating.  In reaching 
this decision the Board considered the doctrine of reasonable 
doubt, however, as the preponderance of the evidence is 
against the appellant's claim, the doctrine is not for 
application.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


II.  Rating in excess of 30 percent for PTSD, prior to 
October 1, 1994.

a. Background.  The history of the veteran's service 
connected psychiatric disorder is quite extensive.  A review 
of the claims file reveals that service connection for PTSD 
was initially granted by rating action in December 1982.  A 
10 percent rating was assigned from April 20, 1982, the date 
of receipt of the veteran's claim.  The veteran appealed this 
rating.  

In December 1988, the Board denied a rating in excess of 10 
percent for PTSD.
On January 11, 1989, the RO received a new claim by the 
veteran alleging that his PTSD had worsened.    

In a May 1989 letter from Kevin P. Murray, M.D., he noted 
that he treated the veteran since March 1980.  He noted a 
severe stress related disorder going back to the veteran's 
years in the Vietnam War.  He had anxiety and often had 
problems sleeping.  He stated that, "I expect him to have 
problems with this on an ongoing basis from this date 
forward.  This will probably require that he will be unable 
to work from time to time."

In August 1990 the Board remanded this claim for a VA 
examination; and, in August 1992 the Board remanded this 
claim for hospitalization and observation, and for a social 
and industrial survey.  

In an October 1990 psychiatric evaluation from Center 
Psychiatrists, it was noted that the veteran was referred 
from his work place for an evaluation.  He reported chronic 
anxiety and sleep problems.  He reported that people at work, 
"are getting on my back" causing him undue stress.  He 
reported that since returning from Vietnam he has been 
through numerous jobs and employers.  The examiner diagnosed 
PTSD, and anxiety disorder.  He opined that the veteran was 
experiencing some significant stress at work.  His primary 
defense mechanism was projection and acting out. He had 
significant problems with anger control and homicidal 
ideations.  His prognosis was considered poor even with 
appropriate therapeutic intervention.  Diagnosis was PTSD.

A November 1990 VAMC psychiatric consultation noted that the 
veteran had a history of recurring nightmares, and flashbacks 
to Vietnam. He avoided crowds and did not socialize.  It was 
noted that he had been previously admitted for inpatient 
psychiatric care at the VAMC on two occasions.  His diagnosis 
was PTSD.  

An April 1992 psychiatric entry noted an evaluation to 
determine ability to continue as a file clerk.  He had a long 
history of PTSD related anxiety, flashbacks, and sleep 
difficulty.  It noted there was no cure for his illness.

In August 1992 he was admitted to the Tidewater Psychiatric 
Institute suffering from very severe PTSD.  He was assessed 
as dangerous to himself and others, and was maintained in a 
lockup psychiatric unit.  

A September 1992 letter from the Department of the Navy 
revealed that the veteran had been employed by the Navy but 
was having his security clearance revoked.  The letter 
indicated he was under treatment for stress related disorders 
from March 1980 to May 16, 1989, and was expected to have 
continuous problems.

A December 1992 letter from the Department of the Navy to the 
veteran's Congressman noted his security clearance had been 
suspended as of September 8, 1992 due to him reporting that 
he had planted a bomb in or near his workplace.  

An April 1993 Social Security Administration determination 
revealed the veteran was found to be disabled as of August 
1992 due to an anxiety disorder and personality disorder.

Medical records received from the Tidewater Psychiatric 
Institute in October 1994 contain: 

An August 1992 psychological evaluation noting he had 
been admitted to the lockup psychiatric unit for 
threatening his boss.   The examiner noted the veteran 
was suffering from severe PTSD and possibly some brain 
damage.  He opined that the veteran was functioning at 
the low average intellectual level.  A GAF of 60 was 
assigned.

In October 1992 he was admitted due to depression and 
suicidal ideation.  He reported numerous VA admissions.  
The diagnoses were major depression, PTSD, alcohol 
dependence, and a personality disorder with paranoid 
features.  The prognosis was poor.

An August 1994 admission entry noted the veteran was 
tall, thin, ill looking, and carelessly dressed.  He was 
alert and cooperative with poor eye contact, agitated, 
fearful, and angry.  He was moderately depressed with 
suicidal ideations and command hallucinations.  He had 
recurrent flashbacks and nightmares of Vietnam.  He was 
clearly delusional with ideas of persecution and 
hallucinatory experiences.  He had difficulty with his 
attention span.  His general information was poor, and 
his insight and judgment were impaired.  The diagnoses 
were cocaine dependence, cannabis abuse, PTSD chronic, 
and major depression, recurrent with psychotic features.  
A GAF of 30 was assigned .

The Board in June 1999 requested an expert medical opinion 
regarding the veteran's psychiatric disorder.  In an August 
1999 expert medical opinion, the examiner noted that in a 
November 1998 VA examination the diagnoses were PTSD, cocaine 
abuse, in partial remission and schizophrenia in remission.  
The physician noted that some of the features of PTSD were 
also symptoms of substance abuse or psychotic disorders such 
as schizophrenia.  He opined that :

Based on my review of the records it appears to me that 
a preponderance of the patient's symptoms are due to 
chronic and intermittent substance abuse and dependence.  
The majority of the patient's most recent 
hospitalizations have been for treatment of substance 
abuse and dependence, and it does not appear that 
symptoms related to PTSD exclusively, as described 
previously, have been the major factor which required 
the patient to be hospitalized.  Due to the overlap of 
symptoms between PTSD, substance dependence and 
schizophrenia. it is my opinion that the patient's 
impairments cannot be clearly attributed to PTSD and it 
is more likely that the severity of his symptoms is 
better accounted for by substance abuse or substance 
dependence or issues relate to secondary gain.

The Board remanded the case in October 1999 to review the 
lengthy VA Hospital records and reexamine the veteran if 
necessary.

The matter has been complicated by the substantial number of 
private and VA psychiatric hospitalizations, and 
incarcerations of this veteran.  This has caused him to not 
be able to report for numerous scheduled VA examinations 
since the August 1990 Remand.  The Board also notes an 
extensive series of rating actions assigning numerous 100 
percent temporary ratings for PTSD.

By rating action in December 2002 a 100 percent rating for 
PTSD was granted from October 1, 1994.  In making that 
determination the RO noted that this was the day after his 
first hospitalization in excess of 21 days for a psychiatric 
disorder.    

b.  Legal analysis.  The Board notes that this is a case in 
which the veteran has expressed disagreement with the 
effective date of the 100 percent rating assigned.  The 
instant claim for an increased rating was filed on January 
11, 1989.  An increased rating was granted from 10 percent to 
30 percent to the date of claim.  The veteran disagreed with 
this rating.  Subsequently the RO granted a 100 percent 
rating to October 1, 1994.  Separate ratings may be assigned 
for separate periods of time based upon the facts found - a 
practice known as assigning "staged" ratings.  In this case 
the veteran filed a new claim for a rating in excess of 10 
percent in January 11, 1989.  Subsequently the rating was 
increased to 30 percent by rating action in January 1999.  
The effective date was to January 11, 1989.  However the 
rating was later increased to 100 percent by rating action in 
December 2002.  The effective date was to October 1, 1994.    

The criteria for evaluating psychiatric disabilities were 
changed during the pendency of this appeal.  Prior to 
November 7, 1996, the rating schedule provided a 50 percent 
evaluation was provided for considerable social and 
industrial impairment, and a 70 percent evaluation for severe 
social and industrial impairment. A 100 percent evaluation 
was provided where the attitude of all contacts except the 
most intimate were so adversely affected as to result in 
virtual isolation in the community; or there were totally 
incapacitating psychoneurotic symptoms bordering on gross 
repudiation of reality with disturbed thought or behavioral 
processes associated with almost all daily activities such as 
fantasy, confusion, panic and explosions of aggressive energy 
resulting in profound retreat from mature behavior; or there 
was demonstrable inability to obtain or retain employment.  
38 C.F.R. § 4.132, Diagnostic Code 9411 (1996); see Richard 
v. Brown, 9 Vet. App. 266, 267 (1996) (noting that VA's 
General Counsel had stated that the criteria for a 100 
percent rating under Diagnostic Code 9411, were each 
independent bases for granting a 100 percent rating).

Under the new rating criteria a 50 percent rating is provided 
where there is occupational and social impairment with 
reduced reliability and productivity due to such symptoms as 
flattened affect, circumstantial, circumlocutory or 
stereotyped speech, panic attacks more than once a week, 
difficulty in understanding complex commands, impairment of 
short- and long-term memory (e.g., retention of only highly 
learned material, forgetting to complete tasks), impaired 
judgment, impaired abstract thinking, disturbances of 
motivation and mood, and difficulty in establishing and 
maintaining effective work and social relationships.

A 70 percent rating is warranted for PTSD where there is 
occupational and social impairment, with deficiencies in most 
areas, such as work, school, family relations, judgment, 
thinking, or mood, due to such symptoms as: suicidal 
ideation; obsessional rituals which interfere with routine 
activities; speech intermittently illogical, obscure, or 
irrelevant; near-continuous panic or depression affecting the 
ability to function independently, appropriately and 
effectively; impaired impulse control (such as unprovoked 
irritability with periods of violence); spatial 
disorientation; neglect of personal appearance and hygiene; 
difficulty in adapting to stressful circumstances (including 
work or a work-like setting); inability to establish and 
maintain effective relationships.

A 100 percent rating is warranted for PTSD where there is 
total occupational and social impairment, due to such 
symptoms as: gross impairment in thought processes or 
communication; persistent delusions or hallucinations; 
grossly inappropriate behavior; persistent danger of hurting 
self or others; intermittent inability to perform activities 
of daily living (including maintenance of minimal personal 
hygiene); disorientation to time or place; memory loss for 
names of close relatives, own occupation, or own name. 38 
C.F.R. § 4.130, Diagnostic Code 9411 (2004).

The symptoms listed in VA's general rating formula for mental 
disorders is not intended to constitute an exhaustive list, 
but rather are to serve as examples of the type and degree of 
the symptoms, or their effects, that would justify a 
particular rating. Mauerhan v. Principi, 16 Vet. App. 436 
(2002).

The Global Assessment of Functioning (GAF) is a scale 
reflecting the "psychological, social, and occupational 
functioning on a hypothetical continuum of mental health - 
illness." Carpenter v. Brown, 8 Vet. App. 240, 242 (1995) 
(quoting from DSM-IV).  A GAF score is highly probative, as 
it relates directly to the veteran's level of impairment of 
social and industrial adaptability, as contemplated by the 
rating criteria for mental disorders. See Massey v. Brown, 7 
Vet. App. 204, 207 (1994).  A GAF score of 31 to 40 signifies 
some impairment in reality testing or communication, or major 
impairment in several areas, such as work or school, family 
relations, judgment, thinking, or mood (e.g., where a 
depressed man avoids friends, neglects family, and is not 
able to work). A GAF score of 41-50 denotes serious symptoms, 
or any serious impairment in social, occupational, or school 
functioning. Id.  A GAF score of 51 to 60 denotes moderate 
symptoms, or moderate difficulty in social and occupational 
functioning. Id.  These scores have been recognized by the 
Court of Appeals for Veterans Claims as an indicator of 
mental health on a hypothetical continuum of mental health-
illness. Carpenter v. Brown, 8 Vet. App. at 242.  It seems 
wholly appropriate for adjudicators to look to these scores 
in evaluating psychiatric disability since, as noted above, 
the evaluation of such disabilities involves the application 
of a rating schedule which in turn is based upon average 
impairment of earning capacity.

When it is not possible to separate the effects of the 
service-connected condition and the non-service-connected 
condition or conditions, VA regulations at 38 C.F.R. § 3.102, 
requiring that reasonable doubt on any issue be resolved in 
the veteran's favor, clearly dictate that such signs and 
symptoms be attributed to the service-connected condition. 
See Mittleider v. West, 11 Vet. App. 181, 182 (1998).  In 
light of the above, the Board shall consider all of the 
veteran's various psychiatric symptoms in assigning a rating 
for his PTSD. Mittleider, supra, 11 Vet. App. at 182.

The law provides that a total disability rating based on 
individual unemployability due to a service-connected 
disability may be assigned, where the schedular rating is 
less than total, when the disabled person is unable to secure 
or follow a substantially gainful occupation as a result of 
service-connected disability. See 38 C.F.R. §§ 3.340, 3.341, 
4.16 (2004).

After careful review of the record in light of the above- 
cited criteria, and affording the veteran the benefit of the 
doubt  (see 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102), the 
Board concludes that the evidence supports a 100 percent 
schedular rating for PTSD from January 11, 1989, the date of 
the veteran's increased ratings claim.  The Board finds that 
since that time the veteran's psychiatric symptoms have more 
nearly approximated the criteria for the 100 percent rating.

Significantly, a May 1989 letter from Kevin P. Murray, M.D., 
notes that the veteran had a severe stress disorder, anxiety, 
and problems sleeping, and that this will cause him to be 
unable to work from time to time.

An October 1990 psychiatric evaluation from Center 
Psychiatrists diagnosed PTSD and anxiety disorder with 
significant stress at work.  The prognosis was considered 
poor even with appropriate therapeutic intervention.  

Tidewater Psychiatric Institute Medical records from August 
1992 through August 1994 clearly reveal that the veteran's 
attitude of all contacts was so adversely affected as to 
result in virtual isolation in the community; or that there 
were totally incapacitating psychoneurotic symptoms bordering 
on gross repudiation of reality with disturbed thought or 
behavioral processes associated with almost all daily 
activities such as fantasy, confusion, panic and explosions 
of aggressive energy resulting in profound retreat from 
mature behavior; or there was demonstrable inability to 
obtain or retain employment. 

The Tidewater records note that he had been admitted in 
August 1992 to the lockup psychiatric unit for threatening 
his boss.   The examiner opined that he was functioning at 
the low average intellectual level and had some brain damage.  
In October 1992 he was readmitted due to depression and 
suicidal ideation.  He reported numerous VA admissions.  The 
diagnosis was major depression, PTSD, alcohol dependence, and 
personality disorder with paranoid features.  His prognosis 
was poor.  In an August 1994 admission, the veteran was 
agitated, fearful, angry, moderately depressed with suicidal 
ideations and command hallucinations.  He had recurrent 
flashbacks and nightmares, and was clearly delusional with 
ideas of persecution and hallucinatory experiences.  He had 
difficulty with attention span, and insight and judgment were 
poor.  At that time the diagnoses were cocaine dependence, 
cannabis abuse, PTSD chronic, and major depression, recurrent 
with psychotic features.  A GAF of 30 was assigned.

It is noteworthy that the veteran had lost his job with the 
Department of the Navy due to his psychiatric behavior 
attributed to PTSD.  The RO in a December 2002 rating 
decision granted the veteran a 100 percent rating for PTSD 
from October 1, 1994, noting that the veteran's periods of 
hospitalization for PTSD began in 1994 with numerous periods 
of hospitalization since that time for PTSD.  While the RO 
determined that the veteran's symptoms did not meet the 
schedular requirements for a 100 percent evaluation, he did 
show a high degree of social isolation and explosive type 
aggressive behavior and for the most part an inability to 
secure or follow a substantially gainful occupation.  As such 
the 100 percent rating for PTSD was granted from October 1, 
1994.  

The Board has determined that the veteran's symptomatology as 
described by the RO clearly existed since the time the 
veteran filed his increased rating claim in January 11, 1989.  
In addition the evidence shows that the veteran's periods of 
hospitalization for PTSD did not begin in 1994 but in fact 
began much earlier.  The chronic, debilitating symptoms non- 
dissociable from the service-connected PTSD included chronic 
depression, nightmares, panic attacks, anxiety, social 
isolation, severe sleep disturbances, irritability, and 
difficulty managing anger, which, for all intents and 
purposes, precluded him from gainful employment at least 
since he filed his January 11, 1989 claim.  See e.g., 
Mauerhan v. Principi, 16 Vet. App. 436 (2002) (factors listed 
in the rating formula are examples of conditions that warrant 
a particular rating and are used to help differentiate 
between the different evaluation levels.). Giving the benefit 
of the doubt to the veteran, the Board concludes that the 
criteria for the assignment of a 100 percent rating for PTSD 
have been satisfied since the date of claim for an increased 
rating for PTSD, January 11, 1989.  38 U.S.C.A. §§ 1155, 
5107; 38 C.F.R. §§ 3.340, 3.341, 4.16, 4.125, 4.130, 4.132, 
Diagnostic Code 9411.


ORDER

Entitlement to a rating in excess of 10 percent for a 
lumbosacral strain is denied.

A 100 percent rating for PTSD is granted from January 11, 
1989, subject to the law and regulations governing the 
payment of monetary benefits.


	                        
____________________________________________
	Gary L. Gick
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


